UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6257


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ZEBROWSKI, a/k/a Dog, David Stewart,            a/k/a   Lewis
Brady, a/k/a Mad Dog, a/k/a Eric Conrad Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:96-cr-00041-JRS-3)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Zebrowski, Appellant Pro Se.   Richard            Daniel Cooke,
Assistant United States Attorney, Richmond,             Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David   Zebrowski     appeals   the    district     court’s    order

denying his Federal Rule of Civil Procedure 60(b)(5) motion.                     We

have     reviewed      the   record    and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States   v.    Zebrowski,      No.   3:96-cr-00041-JRS-3

(E.D.    Va.    Jan.   16,   2013).      We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                         2